                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


JENNIFER WACHHOLZ,

                   Plaintiff,
                                                    Case No. 20-cv-1412-pp
      v.

ANDREW M. SAUL,

                   Defendant.


    ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
         WITHOUT PREPAYING THE FILING FEE (DKT. NO. 3)


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying her claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. She also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 3.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      Based on the facts in the plaintiff’s affidavit, the court concludes that she

does not have the ability to pay the filing fee. The plaintiff indicates that she is

not employed, she is not married, and she has no dependents she is

responsible for supporting. Dkt. No. 3 at 1. The only income listed by the

plaintiff is $194 per month in Food Share. Id. at 2. She states that she has

$1,100 per month in expenses ($600 mortgage, $100 credit card payments,


                                          1

           Case 1:20-cv-01412-NJ Filed 09/11/20 Page 1 of 3 Document 5
$400 other household expenses). Id. at 2-3. The plaintiff owns two vehicles: a

2006 GMC Envoy worth approximately $3,000 (that she’s in the process of

selling) and a 2008 BMW X3 worth approximately $4,000; she owns her home,

worth approximately $80,0000 with $20,000 in equity; she does not own any

other property of value; and she has approximately $200 in cash on hand or in

a checking or savings account. Id. at 3-4. The plaintiff states, “I have used up

all my retirement! (401K and IRA).” Id. at 4. The plaintiff has demonstrated that

she cannot pay the $350 filing fee and $50 administrative fee.

      The next step is to determine whether the case is frivolous. A case is

frivolous if there is no arguable basis for relief either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Nietzke v. Williams, 490 U.S. 319,

325 (1989); Casteel v. Pieschek, 3 F.3d 1050, 1056 (7th Cir. 1993)). A person

may obtain district court review of a final decision of the Commissioner of

Social Security. 42 U.S.C. §405(g). The district court must uphold the

Commissioner’s final decision as long as the Commissioner used the correct

legal standards and the decision is supported by substantial evidence. See

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).

      The plaintiff’s complaint indicates that she was denied Social Security

benefits for lack of disability, that she is disabled, and that the conclusions and

findings of fact by the Commissioner of Social Security when denying benefits

are not supported by substantial evidence and are contrary to law and

regulation. Dkt. No. 1 at 1. At this early stage in the case, and based on the

information in the plaintiff’s complaint, the court concludes that there may be

                                          2

          Case 1:20-cv-01412-NJ Filed 09/11/20 Page 2 of 3 Document 5
a basis in law or in fact for the plaintiff’s appeal of the Commissioner’s

decision, and that the appeal may have merit, as defined by 28 U.S.C.

§1915(e)(2)(B)(i).

      The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 3.

      Dated in Milwaukee, Wisconsin this 11th day of September, 2020.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        Chief United States District Judge




                                          3

          Case 1:20-cv-01412-NJ Filed 09/11/20 Page 3 of 3 Document 5
